UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-2285


In re: MICHAEL R. SMITH, a/k/a Smitty,

                    Petitioner.



                           On Petition for Writ of Mandamus.
                                (3:12-cr-00733-JFA-1)


Submitted: February 23, 2021                                 Decided: February 25, 2021


Before MOTZ, KEENAN, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael R. Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael R. Smith petitions for a writ of mandamus seeking an order directing the

district court to vacate the criminal judgment. We conclude that Smith is not entitled to

mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

the petitioner has a clear and indisputable right to the relief sought and has no other

adequate means to obtain the relief he desires. Murphy-Brown, 907 F.3d at 795.

       The relief sought by Smith is not available by way of mandamus because he has not

demonstrated an indisputable right to relief or that moving for relief in the district court

would be inadequate. Accordingly, although we grant leave to proceed in forma pauperis,

we deny the petition for writ of mandamus. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                      PETITION DENIED




                                             2